DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statements filed on 9/28/2020, 12/22/2020, and 12/20/2021 have been considered.  Signed copies are enclosed.

Specification
The use of the trademark TRITON has been noted in this application on page 20.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
It is noted that the cited occurrence of improper use is only exemplary and applicant should review the specification to correct any other use of trademarks.

Claim Objections
Claims 1-3 and 13 are objected to because of the following informalities:  
Claims 1-3 and 13 contain periods within the claim.  Each claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  
In the final line of claim 1, in the phrase “one or both or the live”, the second “or” should be “of”.
In claim 13, part e, “antigens” should be singular.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to compositions for prophylaxis of diarrheal disease comprising live attenuated Shigella flexneri strains 7a and/or 1b, wherein ETEC CS14 is expressed by one or both of the strains, and to methods of vaccinating subjects against diarrheal disease by administering the composition.  Dependent claims add various combinations of Shigella strains and other ETEC antgens.
The claims encompass prophylaxis of all diarrheal disease in all animals.  There are a number of causes of diarrhea in many different animals that are entirely unrelated to Shigella or ETEC.  In humans, norovirus, rotavirus, Vibrio cholerae, Cryptosporidium, and Salmonella, among others, cause diarrhea.  In various animals such as pigs and cows, there are different etiologies of diarrheal disease, including porcine epidemic diarrhea virus and bovine viral diarrhea virus.  
The instant specification does not disclose any examples where any diarrheal disease was prevented.  This is not generally a problem for prevention of Shigella and ETEC diarrhea because vaccines for these are known.  However, the claims encompass prophylaxis of far more than just Shigella and ETEC.  The specification does not describe any means of preventing diarrheal disease as a whole.  
Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)


...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Therefore, only vaccine compositions and methods of prophylaxis against Shigella and ETEC, but not the full breadth of the claims, meet the written description provision of 35 USC 112, first paragraph.  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "one or more of the live attenuated Shigella flexneri strains" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There are two sets of Shigella flexneri strains in the claim and it is not clear which of these applicant is referring to.  Claim 1 already requires that one or more of the Shigella flexneri to be engineered to express one or more ETEC antigens. If this is what applicant intended by the limitation, then the claim does 
Claim 7 recites the limitation "one or more of the live attenuated Shigella flexneri strains" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There are two sets of Shigella flexneri strains in the claim and it is not clear which of these applicant is referring to.  Claim 1 already requires that one or more of the Shigella flexneri to be engineered to express one or more ETEC antigens. If this is what applicant intended by the limitation, then the claim does not further limit the parent. Alternatively, applicant could be attempting to refer to one of the strains in claim 3.  However, this is not clear.  
Claim 8 recites the limitation "the ETEC antigens" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is only one ETEC antigen present in the parent claim: CS14.  The claim is unclear because CS14 is already required, but is then also part of the Markush group.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BRIAN GANGLE/Primary Examiner, Art Unit 1645